DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 06, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,003,396. Although the claims at issue are not identical, they are not patentably distinct from each other because
Current Application
US 11,003,396
1. An apparatus, comprising: a first number of memory devices coupled to a host via a first number of ports,

wherein the first number of memory devices are configured to transfer data between the first number of memory devices and the host at a first clock speed via the first number of ports; and

a second number of memory devices coupled to the first number of memory device via a second number of ports,

wherein the second number of memory devices are configured to transfer data between the first number of memory devices and the second number of memory devices at a second clock speed via the second number of ports.
1. An apparatus, comprising: a first number of memory devices coupled to a host via a first number of ports; and

wherein the first number of memory devices are configured to transfer a first portion of data between the first number of memory devices and the host at a first clock speed via the first number of ports in response to receiving a first number of commands from the host and

a second number of memory devices coupled to the first number of memory devices via a second number of ports,

the second number of memory devices are configured to transfer a second portion of data between the first number of memory devices and the second number of memory devices at a second clock speed via the second number of ports in response to receiving a second number of commands from the host to transfer data between the first and second number of memory devices
2. The apparatus of claim 1, wherein the first number of memory devices are configured to transfer data between the first number of memory device and the host



while the second number of memory devices are configured to transfer data between the first number of memory device and the second number of memory devices.
Claim 1) wherein the first number of memory devices are configured to transfer a first portion of data between the first number of memory devices and the host at a first clock speed via the first number of ports in response to receiving a first number of commands from the host and

the second number of memory devices are configured to transfer a second portion of data between the first number of memory devices and the second number of memory devices at a second clock speed via the second number of ports in response to receiving a second number of commands from the host to transfer data between the first and second number of memory devices
3. The apparatus of claim 1, wherein the second clock speed is twice as fast as the first clock speed.
2. The apparatus of claim 1, wherein the second clock speed is twice as fast as the first clock speed.
4. The apparatus of claim 1, wherein the first number of memory devices are configured to execute a first number of commands by sending a status signal from a controller coupled to the first and second number of memory device to the host.
3. The apparatus of claim 1, wherein the first number of memory devices are configured to execute the first number of commands by sending a status signal from a controller coupled to the first and second number of memory device to the host.
5. The apparatus of claim 1, wherein the first number of memory devices are configured to receive a first number of commands from the host in response to a change in a ready/wait signal sent from a controller coupled to the first and second number of memory device to the host.
4. The apparatus of claim 1, wherein the first number of memory devices are configured to receive the first number of commands from the host in response to a change in a ready/wait signal sent from a controller coupled to the first and second number of memory device to the host.
6. The apparatus of claim 1, wherein the apparatus is a non-volatile dual in-line memory module (NVDIMM), the first number of memory devices are volatile memory devices, and the second number of memory device are non-volatile memory devices.
5. The apparatus of claim 1, wherein the apparatus is a non-volatile dual in-line memory module (NVDIMM), the first number of memory devices are volatile memory devices, and the second number of memory device are non-volatile memory devices.
7. An apparatus, comprising: a register clock driver (RCD);

a controller coupled to the RCD and configured to receive commands from a host via the RCD;

a first number of memory devices coupled to the controller; and

a second number of memory devices that each comprise a first data port that is couplable to the host and a second data port coupled to the controller,

wherein the controller is configured execute a first number of commands received from the host to transfer a first portion data between the second number of memory devices and the host at a first clock speed and

execute a second number of commands received from the host to transfer a second portion of data between the first number of memory devices and the second number of memory devices at a second clock speed.
6. An apparatus, comprising: a register clock driver (RCD);

a controller coupled to the RCD and configured to receive commands from a host via the RCD;

a first number of memory devices coupled to the controller; and

a second number of memory devices that each comprise a first data port that is couplable to the host and a second data port coupled to the controller,

wherein the controller is configured execute a first number of commands received from the host to transfer a first portion data between the second number of memory devices and the host at a first clock speed and

execute a second number of commands received from the host to transfer a second portion of data between the first number of memory devices and the second number of memory devices at a second clock speed, and

wherein the first portion of data is transferred between the second number of memory devices and the host while the second portion of data is transferred between the first number of memory devices and the second number of memory devices.
8. The apparatus of claim 7, wherein the first clock speed is 4 giga-transfers per second and the second clock speed is 8 giga-transfers per second.
7. The apparatus of claim 6, wherein the first clock speed is 4 giga-transfers per second and the second clock speed is 8 giga-transfers per second.
9. The apparatus of claim 7, wherein the first number of commands to transfer data between the second number of memory devices and the host are performed without latency based on a difference between the first clock speed and the second clock speed.
8. The apparatus of claim 6, wherein the first number of commands to transfer data between the second number of memory devices and the host are performed without latency based on a difference between the first clock speed and the second clock speed.
10. The apparatus of claim 7, wherein a ratio between the second clock speed and the first clock speed is 2:1.
9. The apparatus of claim 6, wherein a ratio between the second clock speed and the first clock speed is 2:1.
11. The apparatus of claim 7, wherein a ratio between the second clock speed and the first clock speed is 3:1.
10. The apparatus of claim 6, wherein a ratio between the second clock speed and the first clock speed is 3:1.
12. The apparatus of claim 7, wherein the controller is coupled to the first number of memory devices via a first interface.
11. The apparatus of claim 6, wherein the controller is coupled to the first number of memory devices via a first interface.
13. The apparatus of claim 7, wherein the controller is coupled to the second number of memory devices via a second interface and wherein the second interface is couplable to the host.
12. The apparatus of claim 6, wherein the controller is coupled to the second number of memory devices via a second interface and wherein the second interface is couplable to the host.
14. A method, comprising: transferring, in response to receiving a first command from a host, a first portion of data from a first memory die via a first port, wherein the first memory die is coupled to the host via the first port and wherein the data is transferred from the first memory die at a first clock speed; and


transferring, in response to receiving a second command from the host, a second portion data from a second memory die via a second port, wherein the second memory die is coupled to a controller via the second port and wherein the second portion of data is transferred from the second memory die at a second clock speed.
13. A method, comprising: transferring, in response to receiving a first command from a host, data from a first memory die of a pair of memory dies via a first port, wherein the pair of memory dies are coupled to one another and the host via the first port and wherein the data is transferred from the first memory die at a first clock speed; and

transferring, in response to receiving a second command from the host, the data from a second memory die of the pair of memory dies via a second port, wherein the pair of memory dies are coupled to one another and a controller via the second port and wherein the data is transferred from the second memory die at a second clock speed.
15. The method of claim 14, further comprising isolating the second memory die from the host via the first port.
14. The method of claim 13, further comprising isolating the second memory die from the host via the first port.
16. The method of claim 14, further comprising isolating the first memory die from the controller via the second port.
15. The method of claim 13, further comprising isolating the first memory die from the controller via the second port.
17. The method of claim 14, further comprising receiving the first command and the second command during a same clock cycle.
16. The method of claim 13, further comprising receiving the first command and the second command during a same clock cycle.
18. The method of claim 14, further comprising transferring the first portion of data from the first memory die to the second memory die in response to the first command.
17. The method of claim 13, further comprising transferring the data from the first memory die to the second memory die in response to the first command, wherein the second command comprises receiving the transferred data at the second memory die.
19. The method of claim 18, further comprising transferring the first portion of data from the second memory die during a clock cycle that follows transferring the data from the first memory die based on the first memory die executing the first command at the first clock speed.
18. The method of claim 17, further comprising transferring the data from the second memory die during a clock cycle that follows transferring the data from the first memory die based on the first memory device executing the first command at the first clock speed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “wherein the first number of memory devices are configured to transfer data between the first number of memory device and the host while the second number of memory devices are configured to transfer data between the first number of memory device and the second number of memory devices” which is a broader limitation than “wherein the first number of memory devices are configured to transfer data between the first number of memory devices and the host at a first clock speed via the first number of ports … wherein the second number of memory devices are configured to transfer data between the first number of memory devices and the second number of memory devices at a second clock speed via the second number of ports” recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 2015/0149820) (hereinafter Song) (published May 28, 2015) in view of Peddle et al. (US 2015/0046625) (hereinafter Peddle) (published February 12, 2015).
Regarding Claim 1, Song discloses an apparatus, comprising: a first number of memory devices coupled to a host via a first number of ports,
“FIG. 4 also shows a memory controller 4 in a host, which transfers and receives data to and from the memory module 400 and provides the memory module 400 with an address ADDR, a clock CLK and a command CMD for controlling the memory module 400” (Song [0032])

“Referring to FIG. 4, the memory module 400 may include a module controller 410, memory units 420_0 to 420_7, a nonvolatile memory controller 430, a nonvolatile memory 440” (Song [0033] memory units 420 are connected to the host via 402 and 403)

wherein the first number of memory devices are configured to transfer data between the first number of memory devices and the host at a first clock speed via the first number of ports; and
“The command receiving unit 501 may receive a command CMD that is applied to the memory unit 420_0 through the bus 403. The address receiving unit 502 may receive an address ADDR that is applied to the memory unit 420_0 through the bus 403. The clock receiving unit 503 may receive a clock CLK that is applied to the memory unit 420_0 through the bus 403” (Song [0045])

a second number of memory devices coupled to the first number of memory device via a second number of ports,
“FIG. 4 also shows a memory controller 4 in a host, which transfers and receives data to and from the memory module 400 and provides the memory module 400 with an address ADDR, a clock CLK and a command CMD for controlling the memory module 400” (Song [0032])

“Referring to FIG. 4, the memory module 400 may include a module controller 410, memory units 420_0 to 420_7, a nonvolatile memory controller 430, a nonvolatile memory 440” (Song [0033] nonvolatile memory and/or other memory units is connected the memory units via 404)

But does not explicit state wherein the second number of memory devices are configured to transfer data between the first number of memory devices and the second number of memory devices at a second clock speed via the second number of ports.
Peddle discloses wherein the second number of memory devices are configured to transfer data between the first number of memory devices and the second number of memory devices at a second clock speed via the second number of ports.
“The use of multiple internal controllers provides a number of benefits. The controllers can perform dedicated functions that are specifically adapted to the device they are controlling while flexibly coordinating with other controllers. For example, the memory controllers may interface with the high speed bus at a first clock speed and then manage data being written to the NAND flash die at a different clock speed” (Peddle [0044])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of multiple clock speed of Peddle with Song to yield the predictable results of more efficiently accessing the memory.

Regarding Claim 2, Song further discloses wherein the first number of memory devices are configured to transfer data between the first number of memory device and the host while the second number of memory devices are configured to transfer data between the first number of memory device and the second number of memory devices.
“Referring to FIG. 4, the memory module 400 may include a module controller 410, memory units 420_0 to 420_7, a nonvolatile memory controller 430, a nonvolatile memory 440” (Song [0033] memory units are configured to transfer to the host via 402 and nonvolatile memory and/or other memory units is configured to transfer to the memory units via 404)

Regarding Claim 3, Peddle further discloses wherein the second clock speed is twice as fast as the first clock speed.
“The use of multiple internal controllers provides a number of benefits. The controllers can perform dedicated functions that are specifically adapted to the device they are controlling while flexibly coordinating with other controllers. For example, the memory controllers may interface with the high speed bus at a first clock speed and then manage data being written to the NAND flash die at a different clock speed” (Peddle [0044] Peddle discloses the use of different clock speed and furthermore it would be obvious to modify the clock speeds to be a certain ratio as a design choice.)

Regarding Claim 6, Song further discloses wherein the apparatus is a non-volatile dual in-line memory module (NVDIMM), the first number of memory devices are volatile memory devices, and the second number of memory device are non-volatile memory devices.
“FIG. 4 shows a nonvolatile dual in-line memory module (NVDIMM) 400 implemented with the RDIMM scheme” (Song [0032] memory 420 is volatile and nonvolatile memory 440 is nonvolatile) 

Regarding Claim 7, Song discloses an apparatus, comprising: a register clock driver (RCD); a controller coupled to the RCD and configured to receive commands from a host via the RCD;
“The register 110 buffers and transfers the command CMD, the address ADDR, and the clock CLK from the memory controller 1 to the memory units 120_0 to 120_7” (Song [0008])

“FIG. 4 also shows a memory controller 4 in a host, which transfers and receives data to and from the memory module 400 and provides the memory module 400 with an address ADDR, a clock CLK and a command CMD for controlling the memory module 400” (Song [0032])

“the module controller 410 and the memory module 400 may operate the same as the register 110 and the RDIMM 100, respectively described above with reference to FIG. 1” (Song [0034])

a first number of memory devices coupled to the controller; and a second number of memory devices that each comprise a first data port that is couplable to the host and a second data port coupled to the controller,
“Referring to FIG. 4, the memory module 400 may include a module controller 410, memory units 420_0 to 420_7, a nonvolatile memory controller 430, a nonvolatile memory 440” (Song [0033])

wherein the controller is configured execute a first number of commands received from the host to transfer a first portion data between the second number of memory devices and the host at a first clock speed and
“The command receiving unit 501 may receive a command CMD that is applied to the memory unit 420_0 through the bus 403. The address receiving unit 502 may receive an address ADDR that is applied to the memory unit 420_0 through the bus 403. The clock receiving unit 503 may receive a clock CLK that is applied to the memory unit 420_0 through the bus 403” (Song [0045])

But does not explicitly state execute a second number of commands received from the host to transfer a second portion of data between the first number of memory devices and the second number of memory devices at a second clock speed.
Peddle discloses execute a second number of commands received from the host to transfer a second portion of data between the first number of memory devices and the second number of memory devices at a second clock speed.
“The use of multiple internal controllers provides a number of benefits. The controllers can perform dedicated functions that are specifically adapted to the device they are controlling while flexibly coordinating with other controllers. For example, the memory controllers may interface with the high speed bus at a first clock speed and then manage data being written to the NAND flash die at a different clock speed” (Peddle [0044])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of multiple clock speed of Peddle with Song to yield the predictable results of more efficiently accessing the memory.

Regarding Claim 8, Peddle further discloses wherein the first clock speed is 4 giga-transfers per second and the second clock speed is 8 giga-transfers per second.
“The use of multiple internal controllers provides a number of benefits. The controllers can perform dedicated functions that are specifically adapted to the device they are controlling while flexibly coordinating with other controllers. For example, the memory controllers may interface with the high speed bus at a first clock speed and then manage data being written to the NAND flash die at a different clock speed” (Peddle [0044] Peddle discloses the use of different clock speed and furthermore it would be obvious to modify the clock speeds to be a certain ratio as a design choice.)

Regarding Claim 10, Peddle further discloses wherein a ratio between the second clock speed and the first clock speed is 2:1.
“The use of multiple internal controllers provides a number of benefits. The controllers can perform dedicated functions that are specifically adapted to the device they are controlling while flexibly coordinating with other controllers. For example, the memory controllers may interface with the high speed bus at a first clock speed and then manage data being written to the NAND flash die at a different clock speed” (Peddle [0044] Peddle discloses the use of different clock speed and furthermore it would be obvious to modify the clock speeds to be a certain ratio as a design choice.)

Regarding Claim 11, Peddle further discloses wherein a ratio between the second clock speed and the first clock speed is 3:1.
“The use of multiple internal controllers provides a number of benefits. The controllers can perform dedicated functions that are specifically adapted to the device they are controlling while flexibly coordinating with other controllers. For example, the memory controllers may interface with the high speed bus at a first clock speed and then manage data being written to the NAND flash die at a different clock speed” (Peddle [0044] Peddle discloses the use of different clock speed and furthermore it would be obvious to modify the clock speeds to be a certain ratio as a design choice.)

Regarding Claim 12, Song further discloses wherein the controller is coupled to the first number of memory devices via a first interface.
“Referring to FIG. 4, the memory module 400 may include a module controller 410, memory units 420_0 to 420_7, a nonvolatile memory controller 430, a nonvolatile memory 440” (Song [0033] see Fig.4)

Regarding Claim 13, Song further discloses wherein the controller is coupled to the second number of memory devices via a second interface and wherein the second interface is couplable to the host.
“Referring to FIG. 4, the memory module 400 may include a module controller 410, memory units 420_0 to 420_7, a nonvolatile memory controller 430, a nonvolatile memory 440” (Song [0033] see Fig. 4)


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (published May 28, 2015) and Peddle (published February 12, 2015) as applied to claim 1 above, and further in view of Bennett et al. (US 2006/0161724) (hereinafter Bennett) (published July 20, 2006).
Regarding Claim 4, the combination of Song and Peddle disclosed the apparatus of claim 1, but does not explicitly state wherein the first number of memory devices are configured to execute a first number of commands by sending a status signal from a controller coupled to the first and second number of memory device to the host.
Bennett discloses wherein the first number of memory devices are configured to execute a first number of commands by sending a status signal from a controller coupled to the first and second number of memory device to the host.
“Both units of data are then written from the controller buffer memory into a block of the flash memory, after which the busy signal is deactivated to indicate to the host that the memory system is ready to receive a new command” (Bennett [0064])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the busy signal of Bennett with the combination of Song and Bennett to yield the predictable results of more efficiently accessing the memory.

Regarding Claim 5, the combination of Song and Peddle disclosed the apparatus of claim 1, but does not explicitly state wherein the first number of memory devices are configured to receive a first number of commands from the host in response to a change in a ready/wait signal sent from a controller coupled to the first and second number of memory device to the host.
Bennett discloses wherein the first number of memory devices are configured to receive a first number of commands from the host in response to a change in a ready/wait signal sent from a controller coupled to the first and second number of memory device to the host.
“Both units of data are then written from the controller buffer memory into a block of the flash memory, after which the busy signal is deactivated to indicate to the host that the memory system is ready to receive a new command” (Bennett [0064])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the busy signal of Bennett with the combination of Song and Bennett to yield the predictable results of more efficiently accessing the memory.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (published May 28, 2015) and Peddle (published February 12, 2015) as applied to claim 7 above, and further in view of Katsuki et al. (US 2005/0268027) (hereinafter Katsuki) (published December 01, 2005).
Regarding Claim 9, the combination of Song and Peddle disclosed the apparatus of claim 7, but does not explicitly state wherein the commands to transfer data between the second number of memory devices and the host are performed without latency based on a difference between the first clock speed and the second clock speed.
Katsuki discloses wherein the commands to transfer data between the second number of memory devices and the host are performed without latency based on a difference between the first clock speed and the second clock speed.
 “if it is cache miss, the DDR access controller 85 performs a read access by the accessed address relating to the miss to the DDR-SDRAM 61, and returns read accessed data to the bus access request originator as the reply packet by way of the super highway bus interface (SHBIF) 80 or the like that connects with the access request originator” (Katsuki [0084])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the returning of the data to the request originator of Katsuki with the combination of Song and Bennett to yield the predictable results of quickly replying to the request without additional latency.


Allowable Subject Matter
Claims 14-19 would be allowed upon a filing of a terminal disclaimer.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 is directed towards a specific way of accessing data in the storage. The claims call
for multiple commands from the host directed towards different portion of a specific piece of data and
transferring a first part of the data from a first memory device and a second part of the data from a
second memory device. This is similar to partial cache hit/miss described in Joshi et al. (US
2012/0210066) which describes the retrieving of data from both the cache and storage, however
different from Joshi et al. which is only a single request from the host that causes the retrieval of a first
portion data from the cache, transfer the second portion of the data from the storage to the cache, and
returning both the first and second portions of data to the host; the claims require the multiple
commands from the host directed at different parts of the data and specifically the second command is
regarding just the movement of data from the second memory device to the first memory device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136